DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on April 29, 2022 and is acknowledged and the specification, drawing and abstract are not entered since they disclose new matter that was never introduced in the original disclosure.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a toggle handle”, “a stopper” and “an array of holes” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The specification, abstract and claims are objected because of new matters that were not introduced in the original disclosure. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen US. Patent (3,681,958) hereinafter Rasmussen.
Regarding claim 1,
Rasmussen discloses a heavy-duty press (2) comprising of
two platens (6,8), one on top of the other and having columns (89,90,92,94) connecting them, one platen (6) is connected rigidly to the lower end of columns while the second platen (8) can slide alongside columns, 
on top of the sliding platen (8) are installed center hole hydraulic cylinders (18,20,22,24) with the column inside the center hole (68,70,72,74) and extending beyond the center hole hydraulic cylinders and being rigidly (no bending recited) connected with the center hole hydraulic cylinders (see fig.1 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen US. Patent (3,681,958) hereinafter Rasmussen in view of Pahnke US. Patent (4,064,734) hereinafter Pahnke.
Regarding claim 2,
The prior art Rasmussen discloses all limitations in claim 1.
Rasmussen does not disclose where the said columns for connecting the platens and hydraulic cylinders are made from multiple hexagonal heat treated bars arranged side by side in an array to form a large hexagonal shape column, all the heat-treated bars that form one of the columns have the same hexagonal profile and at both ends are machined to a round section and threaded in order to receive nuts, all hexagonal heat treated bars that form one of the columns are connected together at the ends with a perforated plate that have an array of holes to match the array of the heat-treated bars.
Rasmussen and Pahnke disclose both art in the same field of endeavor (i.e. presses).

    PNG
    media_image1.png
    552
    385
    media_image1.png
    Greyscale

Pahnke, in a similar art, teaches a press (see fig.1) having columns(13, 14) for connecting the platens (11,12 and 15) and hydraulic cylinders (16) are made from multiple heat treated round bars (14, see fig.1 and 3, the bars are heat treated to allow high value of stress and col.2 lines 34-35 recited elements 14 are exposed to high value stress therefore elements 14 are considered heat treated or equivalent treatment to allow the high stress) arranged side by side in an array to form a large rectangular shape column (13,14 see fig.3), 
all the heat treated round bars (14) that form one of the columns (13,14) have the same round profile and at both ends are machined to a round section and threaded in order to receive nuts (see fig.1), all heat treated round bars (14) that form one of the columns (13,14) are connected together at the ends with a perforated plate (plates of element 11 and 12 see fig.1, the plate is also shown in fig.3 as element 20) that have an array of holes (see fig.3) to match the array of the heat treated round bars (14). Pahnke teaches a press having columns with array of the bars to be able to improve rigibility against stress with lighter and more economical construction (Col.1 lines 24-26 and lines 61-62).
It would have been obvious to the skilled artisan before the effective filing date to add to the press of Rasmussen, columns having array of bars as taught by Pahnke, as it would be beneficiary to Pahnke, to be able to improve rigibility and stress capabilities of the machine.
And since no criticality is recited for the bars to have hexagonal profile/shape with the hexagonal shape column and well known in the mechanical art for bars to have different shape deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the bars to have hexagonal profile/shape to ensure effectiveness of operation. Accordingly, it has been held that a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Examiner notes the recitation of “machined” is being treated as a product-by-process limitation therefore, absent of any positively recited patentably defining structure, the process of "machining” the bars is not germane to the patentability of the claimed invention and is therefore obvious to the skilled artisan.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 04/29/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the 35 U.S.C. 112 rejections are withdrawn.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 10, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                                                                                                                                                                                                                            

/JESSICA CAHILL/Primary Examiner, Art Unit 3753